Scott, Justice
(dissenting)..
The majority opinion concedes that Minn. St. 125.17 does not authorize a school board to appoint, an examiner to conduct a teacher discharge hearing; nevertheless, the opinion insists that the teachers whose jobs were terminated during a time of bleak employment opportunities received all the attention they were entitled to from the board. While an administrative agency may delegate ministerial responsibilities, the use of this tactic to avoid responsibility for unpopular agency decisions is not to be encouraged, especially in cases such as this where it is difficult to distinguish ministerial and discretionary acts. In Hueman v. Independent School Dist. No. 77, 243 Minn. 190, 67 N. W. 2d 38 (1954), this court held:that the delegation of responsibility for accepting a resignation was improper since the activity was not ministerial. The majority here holds that to conduct a hearing for the purpose of gathering facts for a board decision on teacher discharge is not a discretionary activity and that the teachers have no right to be heard by the board when the board fires them. I cannot support the distinction between ministerial and discretionary functions made by the majority here. While it may be true that other hearings authorized by the school board do not involve such serious consequences to the teachers involved, the school board’s action in this case has disastrous lifelong consequences for these teachers'. In such a case where a good reputable citizen’s professional future is at stake, the statutes should be *300strictly construed. I would affirm on the basis that the statute clearly entitles them to a hearing before the board itself.
Yetka, Justice (dissenting).
I concur in the opinion of Mr. Justice Scott.
Mr. Chief Justice Sheran took no part in the consideration or decision of this case.